850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evelyn L. POULSON, Plaintiff-Appellant,v.Donald T. REGAN;  Internal Revenue Service, Defendants-Appellees.
No. 87-2066.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 27, 1988.

Evelyn L. Poulson, appellant pro se.
Robert J. Mathias (Office of the United States Attorney), for appellees.
Before WIDENER, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Evelyn Poulson appeals from the district court's order dismissing her complaint brought pursuant to Title VII of the Civil Rights Act of 1964.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Poulson v. Regan, C/A No. 84-55 (D.Md. March 10, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.